Title: Thomas Jefferson to John Preston, 19 August 1816
From: Jefferson, Thomas
To: Preston, John


          
            Sir
            Monticello Aug. 19. 16.
          
          The Lancastrian system of education was proposed when I was too much engaged in business to attend to it; and after my retirement I considered it as the commencement of a system which was to go into operation with another generation and with which of course I should have nothing to do. I have therefore never read a sentence on the subject, nor know a single element of it I am therefore consequently am totally unqualified to recommend it to others, and were I to do it it moral to recommend what I know nothing about, it would only degrade myself without honoring your book. under these circumstances you must be so good as to excuse my declining it, and with my best wishes for it’s success if it be really useful, I tender you the assurance of my respect
          Th: Jefferson
        